DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12-14, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. US 7,965,015 in view of Ito et al. US 10,389,391. 
1.	Tai discloses an acoustic resonator (Fig. 21, etc.) comprising: a piezoelectric plate (506) having front and back surfaces, the back surface facing a substrate (524), a portion of the piezoelectric plate forming a diaphragm spanning a cavity (580) in the substrate; and a conductor pattern (508) on the front surface, the conductor pattern comprising a interdigital transducer (IDT), interleaved fingers of the IDT (508) on the diaphragm.
	Tai does not disclose the IDT is a multi-pitch IDT, wherein the first IDT is divided along its length into two or more sections, with each section having at least three interleaved fingers and a respective pitch different from a pitch of each other section.
	Ito discloses acoustic resonator with a IDT (Figs. 1, 2, etc.) that is multi-pitch (Fig. 2, different pitch Pt), wherein the first IDT is divided along its length into two or more sections (19A,B,C), with each section having at least three interleaved fingers (Figs. 1, 2) and a respective pitch different from a pitch of each other section (Fig. 2).

2.	The acoustic resonator of claim 1, wherein the piezoelectric plate and the IDT are configured such that a radio frequency signal applied to the IDT excites a primary shear acoustic mode in the diaphragm (Tai: lamb wave, shear vertical wave, Col. 6 lines 18-19). 
3.	The acoustic resonator of claim 1, wherein at any point along a length of the IDT, a pitch of the IDT is constant across an aperture of the IDT (Ito: Fig. 1 shows the pitch is constant across the aperture at any point along the length of the IDT).
4.	The acoustic resonator of claim 1, wherein a mark of the IDT fingers is constant over the entire IDT (Ito: Col. 7 lines 22-26, “common among the plurality of areas 19”, thus width can be constant).
	For claims 12-14, Tai/Ito combination discloses the invention as similarly discussed above, including a first IDT is multi-pitch (e.g. the discussed one above is viewed as a first IDT) with the claimed pitch variation (see claims 1-4 above) but does not discloses for claim 12: a plurality of IDTs, on a plurality of diaphragms on respective cavities; for claim 13: each IDT excites a primary shear acoustic mode in respective diaphragm; for claims 14: all of the plurality of IDTs are multi-pitch IDTs; for claim 22: a second IDT is multi-pitch IDT and variation in pitch being different from the first IDT; for claim 23: the second IDT is part of a shunt resonator and the first IDT is part of a series resonator.

	Bauer discloses it is well known and art recognized in the art that multiple resonators can be used to form a filter device such as with series and shunt resonators (e.g. Bauer: Fig. 2) and that the plurality of IDTs on diaphragms spanning respective cavities is simply multiple resonators and also duplicate of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the filter having series and shunt resonators with a multiple resonators with plurality of IDTs on diaphragms spanning respective cavities.  The modification would have been obvious because multiple resonators are well-known and art-recognized to form filter device.  As a result of the combination, the invention would have a plurality of resonators including series and shunt resonators (e.g. Ito: Fig. 9), with each resonator being multi-pitch IDTs on diaphragms spanning cavities (Ito: Fig. 1; Tai: Fig. 21) having a primary shear acoustic mode (Tai: lamb wave, shear vertical wave, Col. 6 lines 18-19), and variation in pitches (Ito: Figs. 1, 2).

Claims 6-8, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. US 7,965,015 in view of Ito et al. US 10,389,391 and further in view of Bauer et al. US 7,042,132.
6.	Tai/Ito combination discloses the invention as discussed above but does not disclose a maximum pitch of the multi-pitch IDT is ρ(1+δ) for one of the two or more sections, and a minimum pitch of the multi-pitch IDT is ρ(1-δ) for another of the two or more sections, where ρ is a nominal pitch and δ is greater than 0 and less than or equal to 0.05.
	Bauer discloses a IDT (Fig. 3) with a maximum pitch of the multi-pitch IDT is ρ(1+δ), and a minimum pitch of the multi-pitch IDT is ρ(1-δ), where ρ is a nominal pitch and δ is greater than 0 and less than or equal to 0.05 (Bauer: Col. 2 lines 61-67; ρ can be the average and the δ can be 0 to 2.5% or 0.025) and other pitch profiles (Col. 5 lines 18-22).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the max, min, nominal pitches as similar to Bauer.  The modification would have been obvious because Bauer also similarly taught different pitches for improved passband and/or insertion loss (Bauer: Col. 2 lines 24-27) and thus similarly max, min, nominal pitches for the different sections in Ito would be applicable thereof.
7.	The acoustic resonator of claim 6, wherein δ is less than or equal to 0.01 (Bauer: Col. 2 lines 61-67; δ can be 0 to 2.5%, thus 0.01, which is 1% is within the range).
8.	The acoustic resonator of claim 6, wherein the multi-pitch IDT is divided into three sections (Ito: Fig. 1 shows three sections 19A,B,C), and pitches of the three sections are ρ(1-δ), ρ, ρ(1+δ) respectively (Bauer: Col. 2 lines 61-67).
For claims 16-18, Tai/Ito/Bauer combination discloses the invention as similarly discussed above (see claims 6-8).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito et al. US  10,389,391.
Additionally note that multi sections with multi pitches and each sections with at least three fingers are well known for IDT, see also pertinent prior art at the Conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ueda US 7,236,067, Takahashi US 7,847,657, Kanazawa US 10,958,247 with multi sections with multi pitches.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843  

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843